GARN, Judge,
concurring in the result:
I do not agree that the appellant’s testimony that he divulged his unauthorized absence status to an “E-7" at “personnel” at Fort Benning is incredible. I am satisfied, however, that the appellant was not subjected to, and did not intend to be subjected to, military control while he was at Fort Benning. Accordingly, I agree that his status as an unauthorized absentee was not terminated when he divulged his status to two noncommissioned officers at Fort Benning. United States v. Self, 35 C.M.R. 557 (A.B.R. 1965). I concur in affirming the findings and the sentence.